DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikeda et al. (JP 2013226019A).
As to claim 1, Ikeda discloses an electrical connection box 1A (fig. 2) configured to house an electrical device, to interconnect a plurality of in-vehicle devices via the housed electrical device, and to be provided in a vehicle, the electrical connection box comprising: 
an insertion port 10S1, 10S2, 10S3 (fig. 7) that passes through a side wall and into which an electric wire 30 to be connected to the electrical device is inserted; and 
an eave portion 40R that is provided along an upper edge portion of the insertion port and protrudes outwardly by a predetermined length.  
As to claim 3, Ikeda discloses an opening provided in an upper portion (fig. 2); and a lid 40A for closing the opening, wherein the eave portion is provided in the lid.  

Allowable Subject Matter
Claims 2, 4-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Regarding dependent claim 2, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim and limitation recited in claim 1, a combination of limitations that discloses wherein the predetermined length is based on a maximum stable inclination angle of the vehicle.  None of the reference art of record discloses or renders obvious such a combination.
Regarding dependent claim 4, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim and limitation recited in claim 1, a combination of limitations that discloses wherein an angle formed between a straight line connecting a protruding end of the eave portion and a lower edge of the insertion port and a perpendicular line extending from an upper edge of the insertion port to the lower edge of the insertion port is less than or equal to 40 degrees.  None of the reference art of record discloses or renders obvious such a combination.
Regarding dependent claim 5, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim and limitation recited in claim 1, a combination of limitations that discloses wherein an angle formed between a straight line connecting a protruding end of the eave portion and a lower edge of the insertion port and a perpendicular line extending from an upper edge of the insertion port to the lower edge of the insertion port is less than or equal to 35 degrees.  None of the reference art of record discloses or renders obvious such a combination.
Regarding dependent claim 6, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim and limitation recited in claim 1, a combination of limitations that discloses wherein an angle formed between a straight line connecting a protruding end of the eave portion and a lower edge of the insertion port and a perpendicular line extending from an upper edge of the insertion port to the lower edge of the insertion port is greater than or equal to 30 degrees.  None of the reference art of record discloses or renders obvious such a combination.
Regarding dependent claim 9, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim and limitation recited in claims 1 and 3, a combination of limitations that discloses wherein an angle formed between a straight line connecting a protruding end of the eave portion and a lower edge of the insertion port and a perpendicular line extending from an upper edge of the insertion port to the lower edge of the insertion port is less than or equal to 40 degrees.  None of the reference art of record discloses or renders obvious such a combination.
Regarding dependent claim 11, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim and limitation recited in claims 1 and 3, a combination of limitations that discloses wherein an angle formed between a straight line connecting a protruding end of the eave portion and a lower edge of the insertion port and a perpendicular line extending from an upper edge of the insertion port to the lower edge of the insertion port is less than or equal to 35 degrees.  None of the reference art of record discloses or renders obvious such a combination.
Regarding dependent claim 13, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim and limitation recited in claims 1 and 3, a combination of limitations that discloses wherein an angle formed between a straight line connecting a protruding end of the eave portion and a lower edge of the insertion port and a perpendicular line extending from an upper edge of the insertion port to the lower edge of the insertion port is greater than or equal to 30 degrees.  None of the reference art of record discloses or renders obvious such a combination.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ikeda et al. (Pub. No. US 2018/0309278) discloses an electrical connection box with a covering portion for an opening.
Matsui (JP2014023322A) discloses an electrical connection box with waterproof walls covering an opening.
Kawada et al. (WO2009/066661 A1) discloses a power supply device housing with inclined extending portions on a lid for preventing water from flowing inside the housing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMOL H PATEL whose telephone number is (571)270-7833. The examiner can normally be reached 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIMOTHY THOMPSON can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMOL H PATEL/Examiner, Art Unit 2847                                                                                                                                                                                                        /HOA C NGUYEN/Primary Examiner, Art Unit 2847